internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-139607-01 date date legend authority state department a year year year dear this is in response to a request submitted by the authority for an extension of time under sec_301_9100-1 of the procedure and administrative regulations to file form_8328 in order to make a carryforward election under sec_146 of the internal_revenue_code facts and representations you make the following factual representations the authority is a constituted_authority of the state authorized to issue tax-exempt obligations on behalf of the state the department is a division of the state responsible for private_activity_bond volume_cap allocations in december of year the authority submitted to the department a request for a carryforward allocation of unused state_volume_cap in the amount of dollar_figurea in the same month the department awarded to the authority a carryforward allocation in the amount of dollar_figurea pursuant to the policy of the department it is the responsibility of the issuing authority and not the department to file with the internal_revenue_service the form plr-139607-01 carryforward election of unused private_activity_bond volume_cap by the applicable deadline the authority relied on its general counsel for advice regarding the steps required to carry forward the dollar_figurea allocation however the general counsel did not timely advise the authority of the need to file the form_8328 because the general counsel erroneously believed that the department was the party responsible for filing the form_8328 with respect to the dollar_figurea of carryforward allocation as a result of this misunderstanding by the authority’s general counsel the form_8328 filing deadline with respect to the dollar_figurea of carryforward allocation february of year was missed in may of year the authority became certain that the form_8328 with respect to the dollar_figurea of carryforward allocation had not been filed the authority thereupon authorized bond counsel to proceed with the necessary filings and this request was filed as expeditiously as possible prior to filing this request the authority’s failure to timely file the form_8328 had not been discovered by the irs law and analysis sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_301_9100-1 of the procedure and administrative regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government plr-139607-01 sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money under the facts and circumstances of this case we conclude that the authority acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based on the facts and representations submitted we conclude that the authority acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government the authority is granted an extension of time to days from the date of this letter_ruling to file the form_8328 to carry forward unused volume_cap in the amount of dollar_figurea the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification upon examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to each of the authority’s authorized representatives sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal chief tax exempt bond branch
